 

Exhibit 10.1



 

1000-1-bc_a_page_01.jpg [ex10-1_img001.jpg] DocuSign Envelope ID:
2456EB4B-862B-4AFD-A3F8-4EE70653C56B LOAN AGREEMENT THIS LOAN AGREEMENT, made
and entered into this _1_0 day of _M_a_y , 2020, (this “Loan Agreement”) is by
and between B_i_o H_i T_ec_h A_m_e_r_i_c_a_,_L_L_C (collectively, “Borrower”)
and COMERICA BANK (“Lender”). W I T N E S S E T H WHEREAS, of even date
herewith, Lender and Borrower have entered into that certain U.S. Small Business
Administration (“SBA”) loan wherein the Lender agreed to provide a loan (the
“Loan”) to Borrower for up to $_4_2_1_,_3_0_0 under the Paycheck Protection
Program (“PPP”) offered by the SBA under the Coronavirus Aid, Relief, and
Economic Security Act (CARES Act) (the “CARES Act”), section 7(a)(36) of the
Small Business Act; and WHEREAS, in order to loan funds to Borrower, Lender
enters into this Loan Agreement with Borrower for the purposes herein contained;
and NOW, THEREFORE, for good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
ARTICLE I AMOUNT AND TERMS OF LOAN 1.1 RECITALS. Each of the above recitals are
hereby incorporated into and made a part of this Loan Agreement by this
reference. 1.2LOAN AND NOTE. The term “Loan” herein shall refer to the
indebtedness of BorrowertoLenderevidencedbyaNoteintheoriginalprincipalamountof
$_4_2_1_,_3_0_0 in form satisfactory to Lender (the “Note”). 1.3 FORGIVENESS
ELIGIBILITY. The Note is subject to partial or full forgiveness, the terms of
which are dictated by the SBA, Interim Final Rule RIN 3245-AH34, subsequent SBA
guidance, the Code of Federal Regulations, the PPP, and all related rules, laws,
regulations, and guidance, as may be amended from time to time (the
“Forgiveness”). Borrower acknowledges that the calculation methodology for the
amount of Forgiveness (the “Forgiveness Amount”) is solely dictated by SBA and
federal rules, regulations, and laws, and is not dictated by the policies,
procedures, or guidelines of Lender. Therefore, Borrower agrees to hold Lender
and its respective affiliates, subsidiaries, directors, officers and employees
(“Lender Parties”) harmless against, and releases Lender Parties from, all
losses, claims, and damages which Borrower and its affiliates, subsidiaries,
directors, officers and employees incur arising out of or relating to the
Forgiveness and the calculation of the Forgiveness Amount. Borrower hereby
expressly acknowledges and agrees that it will be fully liable to pay all
amounts owed and due to Lender due under and in connection with the Note in
excess of the Forgiveness Amount. {N3997988.7}

 

 

 

1000-1-bc_a_page_02.jpg [ex10-1_img002.jpg] DocuSign Envelope ID:
2456EB4B-862B-4AFD-A3F8-4EE70653C56B 1.4 FORGIVENESS APPLICATION.As a part of
the application for the Loan, Borrower has provided Lender certain documentation
verifying the number of full-time equivalent employees on the Borrower’s payroll
as well as the dollar amounts of payroll costs, covered mortgage interest
payments, covered rent payments, covered utilities for the Loan, and other
supporting documentation (“Documentation”). Borrower certifies that it shall: a.
During the 8-week period immediately following the funding of the Loan (the
“Forgiveness Period”),(i) use the Loan proceeds solely to pay covered payroll
costs, mortgage interest, rent and utilities, and (ii) use at least 75% of such
payments to pay covered payroll costs; b. Maintain supporting documentation as
required by Section 1006(e) of the CARES Act, similar in form and fashion to the
Documentation, as well as any other tax filings, cancelled checks and additional
information Lender or SBA may request in accordance with a request for
Forgiveness under the Paycheck Protection Program, and deliver such information
promptly upon request of Lender or SBA; and c. Promptly, but in no event later
than 6 weeks after the end of the Forgiveness Period, submit an application for
loan forgiveness to Lender and promptly take all additional actions requested or
demanded by the SBA in connection with such application for Forgiveness. ARTICLE
II CONDITION OF LENDING 2.1 CONDITIONS PRECEDENT TO THE LOAN. As a condition
precedent to Lender making the Loan, the Borrower shall deliver to Lender on or
before the date of the Loan closing, the following, in form and substance
satisfactory to Lender: a. Fully executed Note; and b. Lender’s counsel. Such
other documents as reasonably may be required by the Lender or The Loan
prepared, shall set documents as provided above (collectively, the “Loan
Documents”), when forth the matters contained in the Loan Agreement and contain
such other provisions as are deemed necessary or desirable by Lender. The form
and substance of all such documents must be satisfactory to Lender prior to
disbursement by Lender of any of the proceeds of the Loan. ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BORROWER The Borrower represents and warrants
to, and agrees with the Lender as follows: 3.1 POWER AND AUTHORIZATION.
{N3997988.7}

 

 

 

1000-1-bc_a_page_03.jpg [ex10-1_img003.jpg] DocuSign Envelope ID:
2456EB4B-862B-4AFD-A3F8-4EE70653C56B a. The Borrower has authorized the
execution, delivery, and performance of the Note, this Loan Agreement and all
other documents contemplated by this Loan Agreement, and such execution,
delivery, and performance will not violate any law, or any other agreement to
which Borrower is a party. Borrower hereby certifies that the undersigned is an
authorized signer on behalf of Borrower. The execution, delivery, and
performance of the Note, this Loan Agreement, and all other documents
contemplated by this Loan Agreement have been duly authorized by all necessary
action by Borrower and do not conflict with, result in a violation of, or
constitute a default under (1) any provision of (a) any of Borrower’s
organizational documents or agreements, or (b) any agreement or other instrument
binding upon Borrower or (2) any law, governmental regulation, court decree, or
order application to Borrower or Borrower’s properties. b. This Loan Agreement
constitutes, and upon execution and delivery thereof, the Note, and the Loan
Documents will constitute, legal, valid and binding obligations of the Borrower
enforceable against the Borrower. 3.2 BORROWER CERTIFICATIONS. The Borrower
affirms that the SBA representations and certifications stated in Exhibit A are
true and correct and are incorporated by reference. The Borrower expressly
acknowledges and agrees that it may be required to make additional
certifications in connection with the Loan and/or ratify the certifications,
representations and warranties in any of the Loan Documents. 3.3 FINANCIAL
CONDITION. The reports and financial statements of Borrower submitted to Lender
in connection with the Loan have been prepared from Borrower’s records in
accordance with generally accepted accounting principles and practices,
consistently applied, cash basis accounting principles, consistently applied, or
the Financial Reporting Framework for Small and Medium Sized Entities, and
fairly reflect the financial condition of Borrower for the periods therein
defined. No material adverse changes have since occurred. 3.4 SBA & PPP GOVERN.
Borrower acknowledges and agrees that the Loan and this Loan Agreement are
subject to SBA SOP, rules, regulations, guidelines, guidance, and requirements
and any other federal rules, regulations, guidelines, or guidance applicable or
pertaining to the PPP, as such may be amended from time to time. ARTICLE IV
COVENANTS BY BORROWER Until all the obligations of Borrower under this Loan
Agreement have been performed and paid in full, Borrower covenants and agrees as
follows: 4.1 MAINTENANCE OF BUSINESS AND CORPORATE EXISTENCE. Borrower shall
comply with all valid and applicable statutes, ordinances, rules and regulations
and shall keep in force and effect all licenses, permits, bonds and franchises
necessary for the proper conduct of its business. {N3997988.7}

 

 

 

1000-1-bc_a_page_04.jpg [ex10-1_img004.jpg] DocuSign Envelope ID:
2456EB4B-862B-4AFD-A3F8-4EE70653C56B 4.2 MANAGEMENT AND OWNERSHIP. No material
change shall be made without the prior written consent of Lender in the
management or ownership of Borrower, or in the manner in which its business is
conducted. Said consent shall not be unreasonably withheld by Lender. 4.3 TAXES.
Borrower shall pay promptly, when due, all taxes, assessments and governmental
charges or levies imposed upon the Borrower or upon the income or any property
of the Borrower. 4.4 FINANCIAL STATEMENTS. Borrower shall promptly furnish a
copy of its financial statements, tax returns, and such other or additional
financial information as Lender may from time to time request. 4.5 EXAMINATION
OF RECORDS. Borrower shall permit any representative of Lender to examine and to
audit any or all of Borrower’s books and records and to copy portions thereof
upon receipt of reasonable notification and request. 4.6 USA PATRIOT ACT
VERIFICATION INFORMATION. Borrower shall provide evidence of its legal name, tax
identification number, and street address, and a driver’s license and date of
birth (if the Borrower is an individual), satisfactory to and sufficient for the
Bank to verify the identity of the Borrower, as required under the USA Patriot
Act. Borrower shall notify Bank promptly of any change in such information.
ARTICLE V EVENTS OF DEFAULT 5.1 Default”: The occurrence of any one or more of
the following shall constitute an “Event of a. Nonpayment, when due, of any
principal, accrued interest, premium, fee or other charge due under the Note. b.
Default by Borrower in the due observance or performance of any term, covenant,
condition or agreement on its part to be performed under this Loan Agreement,
the Note, or under any other document contemplated by this Loan Agreement.
{N3997988.7}

 

 

 

1000-1-bc_a_page_05.jpg [ex10-1_img005.jpg] DocuSign Envelope ID:
2456EB4B-862B-4AFD-A3F8-4EE70653C56B c. If Borrower shall: 1) 2) 3) 4) Make a
general assignment for the benefit of its creditors; File a voluntary petition
in bankruptcy; Be adjudicated as bankrupt or insolvent; File any petition or
answer seeking, consenting to, or acquiescing in, reorganization, arrangement,
composition, liquidation, dissolution or similar relief, under any present or
future statute, law or regulation; File an answer admitting or failing to deny
the material allegations of the petition against it for any such relief; Admit
in writing its inability to pay its debts as they mature; Discontinue business;
or Be unable to pay debts as they become due. 5) 6) 7) 8) d. Borrower fails to
have vacated or set aside within thirty (30) days of its entry any court order
appointing a receiver or trustee for all or a substantial portion of the
Borrower’s property. e. Any warranty, representation, certification or
statements made or furnished to Lender by Borrower in connection with the Loan
or in connection with this Loan Agreement (including any warranty,
representation or statement in the application of Borrower for the Loan or in
any accompanying financial statements) or to induce Lender to make the Loan,
proves to be untrue, misleading or false in any material respect. f. Borrower
defaults in the payment of any principal or interest on any obligation to Lender
or to any other creditor. ARTICLE VI REMEDIES ON EVENT OF DEFAULT 6.1 DECLARE
NOTE DUE. Upon the occurrence of any Event of Default as defined in this Loan
Agreement, the Note, or any other document contemplated by this Loan Agreement,
then in any such event, Lender at its option, may declare the entire unpaid
balance of the Note to be forthwith due and payable, and thereupon such balance
shall become so due and payable without presentment, protest or further demand
or notice of any kind, all of which are hereby expressly waived, and Borrower
will forthwith pay to Lender the entire principal of and interest accrued on the
Note. 6.2 OTHER REMEDIES. Upon the occurrence or discovery of an Event of
Default the Lender shall, in addition to its option to declare the entire unpaid
amount of the Note due and payable, at its option exercise any and all rights of
setoff which Lender may have against any account, fund or property of any kind,
tangible or intangible, belonging to Borrower and which shall be in Lender’s
possession or under Lender’s control. {N3997988.7}

 

 

 

1000-1-bc_a_page_06.jpg [ex10-1_img006.jpg] DocuSign Envelope ID:
2456EB4B-862B-4AFD-A3F8-4EE70653C56B ARTICLE VII MISCELLANEOUS 7.1 CLOSING. The
Lender shall not be obligated to make the Loan or advance any funds until
Borrower has fully met all requirements herein set forth to be met by Borrower,
and until Borrower has paid to Lender and any other parties entitled thereto,
all fees and other charges due in connection with the Loan. 7.2 AMENDMENTS. No
amendment of any provisions of this Loan Agreement, nor consent to any departure
of Borrower therefrom, shall in any event be effective unless the same shall be
in writing and signed by Lender and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. 7.3 NOTICES. All notices and other communications provided for hereunder
shall be in writing and mailed or telegraphed or delivered. If to Borrower, the
address noted in the Note. If to Lender, at Comerica Bank, 39200 Six Mile Road,
Livonia, MI 48152, Attn: National Documentation Services. 7.4 GOVERNING LAW AND
PARTIES BOUND. This Loan Agreement and the Note shall be governed by and
construed in accordance with the laws of the State of Texas and shall be binding
upon and shall inure to the benefit of the parties hereto, their successors and
assigns. 7.5 ATTORNEY’S FEES AND EXPENSES. If Lender shall incur any cost or
expense, including, without limitation, reasonable attorney’s fees, in
connection with enforcing this Loan Agreement, the Note or the Loan, in any
manner whatsoever, direct or indirect, whether with regard to the collection of
amounts due, defense of Lender or otherwise, upon demand by Lender, Borrower
shall pay the same or shall reimburse Lender therefor in full. 7.6 ASSIGNMENT.
No commitment issued by Lender to Borrower for the Loan nor any of Borrower’s
rights hereunder shall be assignable by Borrower without the prior written
consent of Lender. Lender may assign this Loan and the Loan Documents, in whole
or in part, or may sell one or more participation interests in the Loan, all
without the consent of Borrower. 7.7 NO WAIVER; REMEDIES. No failure on the part
of the Lender, and no delay in exercising any right under this Loan Agreement,
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right under this Loan Agreement preclude any other or further exercise
thereof or the exercise of any other right. 7.8 SEVERABILITY. In the event that
any clause or provisions of this Loan Agreement or any document instrument
contemplated by this Loan Agreement shall be held to be invalid by any court of
competent jurisdiction, the invalidity of such clause or provision shall not
affect any of the remaining portions or provisions of this Loan Agreement. 7.9
TIME. Time is the essence of this Loan Agreement. {N3997988.7}

 

 

 

1000-1-bc_a_page_07.jpg [ex10-1_img007.jpg] DocuSign Envelope ID:
2456EB4B-862B-4AFD-A3F8-4EE70653C56B 7.10 WAIVER OF JURY TRIAL. BORROWER AND
LENDER, BY EXECUTION OF THIS LOAN AGREEMENT, ACKNOWLEDGE THAT THE RIGHT TO TRIAL
BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN
CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY
AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVES ANY RIGHT TO TRIAL BY JURY
IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN
ANY WAY RELATED TO, THIS LOAN AGREEMENT, THE NOTE OR ANY OTHER LOAN DOCUMENTS.
7.11 LOAN AS PERMITTED INDEBTEDNESS. If and to the extent the Loan would not be
permitted under the terms of any documentation existing as of the date of this
Loan Agreement evidencing bilateral extensions of credit by Lender to Borrower,
Lender hereby consents to the making of the Loan to Borrower and the Loan shall
be deemed indebtedness permitted to be incurred by Borrower under the terms of
such existing credit documentation with Lender. 7.12 CONSENT TO SHARE
INFORMATION. Borrower understands and acknowledges that Lender and the other
“Receiving Parties,” as hereafter defined, are authorized to obtain, use and
share the Borrower’s tax information, financial information, and Loan
information for purposes of (i) originating, maintaining, managing, monitoring,
servicing, selling, insuring, participating, or securitizing the Loan; (ii)
marketing purposes, or (iii) as otherwise permitted by applicable laws,
including state and federal privacy and data security laws. This includes
Lender’s affiliates, agents, and any aforementioned parties’ respective
successors and assigns. The term “Receiving Parties,” as used above, includes
(i) any actual owners of the Loan, (ii) any potential purchasers of the Loan, or
(iii) any acquirers of any beneficial or other interest in the Loan (including,
but not limited to, the United States Small Business Administration, any
investor or participant to whom the Lender may sell or participate all or any
portion of the loan, any servicers or service providers for the foregoing
parties and any of aforementioned parties’ respective successors and assigns).
[SEPARATE SIGNATURE PAGE FOLLOWS] {N3997988.7}

 

 

 

1000-1-bc_a_page_08.jpg [ex10-1_img008.jpg] DocuSign Envelope ID:
2456EB4B-862B-4AFD-A3F8-4EE70653C56B IN WITNESS WHEREOF, the parties have
executed this Loan Agreement as of the date first above written. BORROWER:
Borrower Name:_B_i_o_H_i__T_e_c_h A_m_er_i_ca, LLC By:_ Brian Essman Name:
Title:_C_h_i_e_f F_i_na_n_c_i_a_l O_f_f_i_ce_r 5/12/2020 LENDER: COMERICA BANK
By:_ Renee Nesbitt Name: Title:__Ba_n_k O_f_f_i_c_e_r 5/12/2020 {N3997988.7}

 

 

 

1000-1-bc_a_page_09.jpg [ex10-1_img009.jpg] DocuSign Envelope ID:
2456EB4B-862B-4AFD-A3F8-4EE70653C56B EXHIBIT A Borrower Certifications In order
to induce Lender to make an SBA guaranteed Loan to Borrower: A. Borrower affirms
the representations in the SBA Form 2483 application and certifies that: 1. It
was in operation on February 15, 2020 and had employees for whom it paid
salaries and payroll taxes or paid independent contractors, as reported on
Form(s) 1099-MISC. 2. Current economic uncertainty makes this loan request
necessary to support the ongoing operations of the Borrower. The funds will be
used to retain workers and maintain payroll or make mortgage interest payments,
lease payments, and utility payments, as specified under the Paycheck Protection
Program Rule. If the funds are knowingly used for unauthorized purposes, the
federal government may hold Borrower and Loan applicant legally liable, such as
for charges of fraud. 3. The Borrower will provide to the Lender documentation
verifying the number of full-time equivalent employees on the Borrower’s payroll
as well as the dollar amounts of payroll costs, covered mortgage interest
payments, covered rent payments, and covered utilities for the eight-week period
following the Loan. 4. That Loan forgiveness will be provided for the sum of
documented payroll costs, covered mortgage interest payments, covered rent
payments, and covered utilities, and not more than 25% of the forgiven amount
may be for non-payroll costs. 5. During the period beginning on February 15,
2020 and ending on December 31, 2020, the Borrower has not and will not receive
another loan under the Paycheck Protection Program. B. 1. Borrower certifies
that: Adverse Change - There has been no adverse change in Borrower's financial
condition, organization, operations or fixed assets since the date the Loan
application was signed. 2. Child Support - No principal who owns at least 50% of
the ownership or voting interest of the company is delinquent more than 60 days
under the terms of any (1) administrative order, (2) court order, or (3)
repayment agreement requiring payment of child support. 3. Current Taxes -
Borrower is current (or will be current with any loan proceeds specified for
eligible tax payments) on all federal, state, and local taxes, including but not
limited to income taxes, payroll taxes, real estate taxes, and sales taxes.
Borrower certifies that it will: Books, Records, and Reports-Keep proper books
of account in a manner satisfactory to Lender; furnish financial statements or
reports whenever Lender requests them; allow C. 1. {N3997988.7}

 

 

 

1000-1-bc_a_page_10.jpg [ex10-1_img010.jpg] DocuSign Envelope ID:
2456EB4B-862B-4AFD-A3F8-4EE70653C56B Lender or SBA, at Borrower’s expense, to:
(1) inspect and audit books, records and papers relating to Borrower's financial
or business condition; and (2) inspect and appraise any of Borrower's assets;
and (3) allow all government authorities to furnish reports of examinations, or
any records pertaining to Borrower, upon request by Lender or SBA. 2. Equal
Opportunity - Post SBA Form 722, Equal Opportunity Poster, where it is clearly
visible to employees, applicants for employment and the general public. 3.
American-made Products - To the extent practicable, purchase only American-made
equipment and products. 4. Taxes - Pay all federal, state, and local taxes,
including income, payroll, real estate and sales taxes of the business when they
come due. D. 1. Borrower certifies that it will not, without Lender’s prior
written consent: Distributions - Make any distribution of company assets that
will adversely affect the financial condition of Borrower. 2. Ownership Changes
- Change the ownership structure or interests in the business during the term of
the Loan. E. Borrower warrants and represents that all information provided to
Lender, including without limitation, all information regarding the Borrower’s
financial condition, is accurate to the best of its knowledge and that Borrower,
if any, has not withheld any material information. Borrower acknowledges that
for the purpose of this transaction, Lender is acting on behalf of SBA, an
agency of the United States Government, except that SBA accepts no liability or
responsibility for any wrongful act or omission by Lender. Borrower further
acknowledges that any false statements to Lender can be considered a false
statement to the federal government under 18 U.S.C. § 1001, and may subject the
Borrower to criminal penalties and that Lender and SBA are relying upon the
information submitted by the Borrower. {N3997988.7}

 

 



